Title: John Adams to Abigail Adams, 26 January 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia Jan. 26. 1794
          
          I have just now recd your favour of the 12th. The Mail from the Eastward has been unusually delayed by bad Roads I suppose, or Obstructions to the Passage of the Rivers.
          
          Your Letter is a feast to me—am happy to learn you have so good a Neighbour.
          It is not worth while for Barneveld to continue long to altercate with Such a loose head as Americanus. Your simelitude of the Eagle and snake is very apposite.
          You have in the Papers all that passes here. The New Senators are not all of them quite so good as the old ones. The Funding system the Bank and all publick Credit is Struck at: but without Success. The Spirit of Party is very subtle although very violent. But I trust will be defeated. The Democratical societies which it is said are to correspond with each other have a Tendency to carry Party Spirit to its hight and to produce more shases Rebellions. It is Melancholly that every Thing in France as well as America should conspire so perfectly to demonstrate over again all my Books My Books revealed to them seven Years ago all that has happened since. Yet they do no good.
          Judge Peters and his Lady present their Respects to you and desire me to incloose a Receipt to cure the Ague.
          I drank Tea last Evening with Dr Rush. He seems worn and weakened by his great Exertions and fatigues and sickness altogether: but is still agreable & chearful. He enquired after your health and sends his respects &c. He had an Aweful summer of the last.
          I sent you 200 dollars. have you recd it.? We have had two days of cold Weather and it now snows so fast that I hope We shall have a close February and March.
          The Police will not cleanse the Streets of this City and I fear they will repent of it next summer.
          Dr Green thinks the Plague from the Levant was brought in the Marseilles last Year.
          Thomas is well and all the rest. I fear too that Cheesman is lost but will still hope for him.
          I am afraid I shall not get home till June. Not that We need sit so long: but We will.
          I conjecture the Votes will generally run for Mr Adams Mr Gerry and Mr Dana and that two of the three will be chosen. I wish the old Fellow was a little more national: but he cannot do much harm and will not last long. Master Cleverly used to say thirty Years ago “I pitty Mr Sam Adams for he was born a Rebel.” I hope he will not die one.
          I am most cordially yours
         